Case 1:20-cr-00459-RMB Document 11 Filed 10/29/20 Page 1of1

 

 

 

 

 

 

luspc spNy
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK pect: oe
X | ame prey (OLR dUAeRO
BATE CVTLER: TY
UNITED STATES OF AMERICA, poe ATE PRUE Lef2 [203 —
ORDER
-against- 20 CR. 459 (RMB)

JAMEL PORTER,

Defendant.
x

 

Based upon the record herein, including the hearing held on October 6, 2020 (see
transcript of proceedings held on October 6, 2020), the Court hereby recommends that Essex
County Correctional Facility in Newark, New Jersey provide appropriate medical attention and
treatment for Jamel Porter, Reg. No. 07320-509, for his medical symptoms and pre-existing
conditions.

Defense counsel has brought to the Court’s attention that Mr. Porter suffers from
claustrophobia and his inability to take his sleep medication which are causing considerable
discomfort and sleep deprivation. Counsel believes that Mr. Porter’s difficulties would be
significantly mitigated if he were housed in a dormitory setting and had access to sleep
medication.

The Court respectfully requests that these medical concerns be investigated by BOP and
that the findings are reported to the Court. The Court appreciates the BOP’s assistance in this
matter,

Dated: New York, New York
October 29, 2020

Kecbard A. Scones

RICHARD M. BERMAN, U.S.D.J.

 

 
